—Order, Supreme Court, Bronx County (Lewis Friedman, J.), entered April 17, 1992, which granted plaintiffs’ motion to deem defendant’s prior motion for summary judgment abandoned, and denied defendant’s cross motion for leave to settle and enter an order granting it summary judgment, unanimously affirmed, without costs.
We agree with the IAS Court that the failure of defendant’s clerical service to advise it of the court’s decision to grant its motion for summary judgment does not constitute good cause for its failure to settle an order within 60 days after the signing and filing of the decision, as required by 22 NYCRR 202.48 (see, Stanley v City of New York, 157 AD2d 466, lv dismissed 75 NY2d 947; Feldman v New York City Tr. Auth., 171 AD2d 473). Perhaps such an excuse would be more compelling were the delay somewhat shorter than the 14 months that occurred here, a delay which, for all that appears, would have continued indefinitely had it not been for plaintiffs’ initiative in seeking to deem defendant’s motion abandoned. *415Concur—Sullivan, J. P., Carro, Wallach, Kupferman and Nardelli, JJ.